                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION


 J. DAWLEY,

         Plaintiff,                                 Case No. 2:19-cv-00052

 v.                                                 Chief Judge Waverly D. Crenshaw, Jr.
                                                    Magistrate Judge Alistair E. Newbern
 ACME BLOCK & BRICK, INC.,

         Defendant.


                                              ORDER

        The Magistrate Judge held a telephone conference with counsel for the parties on July 8,

2020. Counsel report that discovery is progressing. By July 22, 2020, counsel shall file a notice

confirming that they have established a calendar to conduct fact and expert depositions within the

case management deadlines established by the Court’s prior order (Doc. No. 33). Counsel are

encouraged to consider the use of remote depositions to ensure the safety of all involved during

the COVID-19 pandemic. Should counsel require another case management conference, they shall

request one in their filing.

        Counsel were also reminded of their requirement to make a good-faith attempt at case

resolution and, if they are not successful, to file a detailed statement of their plan for further case

resolution efforts including private mediation, if appropriate, by September 21, 2020.

        It is so ORDERED.



                                                       ____________________________________
                                                       ALISTAIR E. NEWBERN
                                                       United States Magistrate Judge




      Case 2:19-cv-00052 Document 41 Filed 07/08/20 Page 1 of 1 PageID #: 130
